         Case 4:19-cv-00655-BSM Document 107 Filed 09/13/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

Janice Hargrove Warren                                                     PLAINTIFF

v.                                Case No 4:19-CV-655 BSM

Charles McNulty, et al.                                                    DEFENDANTS

          REPLY TO RESPONSE TO MOTION TO QUASH OF SECRETARY
                       OF EDUCATION JOHNNY KEY

       For his Reply, to Secretary of Education Johnny Key, who is not a party to the present

case, sets forth the following:

       1. To avoid any confusion, the construction documents attached to the subpoena,

including the change order, were not reviewed or signed by Johnny Key (in keeping with Judge

Marshall’s admonition). The only document Key reviewed and signed (acting in lieu of the

Pulaski County Special School District Board of Directors) is the document marked Plaintiff’s

Exhibit 64 (which is the last page of Key’s Motion to Quash Ex. 1), which was the equivalent

of a board of directors’ resolution approving the expenditure of $80 million for the reasons

stated in the resolution. Once Key signed the resolution authorizing the payment, taking steps

necessary to carry out PCSSD’s desegregation obligations became the responsibility of

Superintendent Jerry Guess, who Judge Marshall recognized to be “the captain of the ship” as

to PCSSD desegregation matters.

       2. Key likewise was not involved in PCSSD desegregation monitoring.

       3. Because Key has no personal knowledge of facts relevant to plaintiff’s case, any

testimony sought would be inadmissible under Federal Rules of Evidence 401 and 602, thus




                                               1
        Case 4:19-cv-00655-BSM Document 107 Filed 09/13/21 Page 2 of 3




rendering his compulsory attendance at trial unreasonable and unduly burdensome under

Federal Rules of Civil Procedure 45(d)(3)(A)(iv).

       For the foregoing reasons, Secretary of Education Johnny Key respectfully requests that

this Court quash the subpoena issued against him.

                                     Respectfully submitted,

                             By:     Lori Freno (97042)
                                     General Counsel
                                     Arkansas Department of Education
                                     Four Capitol Mall, Room 302A
                                     Little Rock, AR 72201
                                     Phone: (501) 682-4234
                                     Fax: (501) 682-4249
                                     lori.freno@ade.arkansasag.gov

                                     Attorney for Secretary of Education Johnny Key




                                              2
         Case 4:19-cv-00655-BSM Document 107 Filed 09/13/21 Page 3 of 3




                                CERTIFICATE OF SERVICE
I hereby certify that on September 13, 2021, a copy of the foregoing was sent to all parties via

the CM/ECF electronic filing system.

       Sarah Howard Jenkins
       sarah@shjenkinslaw.com

       Austin Porter, Jr.
       Aporte5640@aol.com

       George Jay Bequette, Jr.
       William Cody Kees
       jbequette@bbpalaw.com
       ckees@bbpalaw.com


                                      Lori Freno




                                                3
